 1

 2

 3

 4

 5                         IN THE UNITED STATES DISTRICT COURT

 6                               FOR THE DISTRICT OF ARIZONA

                                                )
 7                                              ) No. 20-CV-08081-GMS
     Joseph Martin McGhee,                      )
 8                                              )
                 Plaintiff,                     )
                                                )
 9                                              ) [PROPOSED] ORDER
            vs.                                 )
10                                              )
     The City of Flagstaff; Coral Evans, Sued )
                                                )
11   in her Official Capacity as Mayor of the )
     City of Flagstaff; Doug Ducey, Sued in his )
12   Official Capacity as Governor of the State )
     of Arizona,                                )
                                                )
13                                              )
                 Defendants.                    )
                                                )
14

15         Before the Court is Plaintiff Joseph Martin McGhee's Emergency Ex Parte Application

16 for Temporary Restraining Order and Preliminary Injunction. Upon consideration of Plaintiff’s

17 Motion, this Court finds that Plaintiff has demonstrated a need for such preliminary relief.

18         IT IS HEREBY ORDERED that pending a trial on the merits, Governor Ducey and all

19 of his respective officers, agents, servants, employees, attorneys, and persons acting in concert

20 of participation with them are enjoined and restrained from enforcing any part of Executive

21 Order #2020-18.

22

23
                                                     1
